 


109 HR 492 IH: To provide for the transfer of the U.S.S. IOWA to the Port of Stockton, California.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 492 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Pombo introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To provide for the transfer of the U.S.S. IOWA to the Port of Stockton, California. 
 
 
1.Transfer of U.S.S. IOWA
(a)Waiver of requirement for continued listing on Naval Vessel RegisterThe provisions of the following laws do not apply with respect to the U.S.S. IOWA (BB–61):
(1)Section 1011 of the National Defense Authorization Act for Fiscal Year 1996 (Public Law 104–106; 110 Stat. 421).
(2)Section 1011 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law 105–261; 112 Stat. 2118).
(b)TransferThe Secretary of the Navy shall—
(1)strike the U.S.S. IOWA (BB–61) from the Naval Vessel Register; and
(2)subject to the submission of a donation application for that vessel that is satisfactory to the Secretary, transfer that vessel to the Port of Stockton, California, subject to subsections (b) and (c) of section 7306 of title 10, United States Code. 
 
